Name: 72/442/ECSC: Commission Decision of 22 December 1972 amending Decision No 4-53 of 12 February 1953 on the publication of price lists and conditions of sale applied by undertakings in the coal and iron ore industries
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  trade policy;  coal and mining industries;  marketing
 Date Published: 1972-12-30

 Avis juridique important|31972D044272/442/ECSC: Commission Decision of 22 December 1972 amending Decision No 4-53 of 12 February 1953 on the publication of price lists and conditions of sale applied by undertakings in the coal and iron ore industries Official Journal L 297 , 30/12/1972 P. 0044 - 0044 Danish special edition: Series I Chapter 1972(28-30.12) P. 0032 English special edition: Series I Chapter 1972(30-31.12) P. 0024 Greek special edition: Chapter 08 Volume 1 P. 0103 Spanish special edition: Chapter 08 Volume 2 P. 0025 Portuguese special edition Chapter 08 Volume 2 P. 0025 COMMISSION DECISION of 22 December 1972 amending Decision No 4-53 on the publication of price lists and conditions of sale applied by undertakings in the coal and iron-ore industries (72/442/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 2 to 5, 60 and 63 (2) thereof; Having regard to High Authority Decision No 4-53, as amended by Decision No 22-63 1 of 11 December 1963; After consulting the Consultative Committee; Whereas by Decision No 72/440 of 22 December 1972 2 the Commission redefined discriminatory practices within the meaning of Article 60 (1) of the Treaty ; whereas undertakings are consequently enabled to vary their prices according to consumer groups without thereby infringing the prohibition on discriminatory practices; Whereas, so that the position in the market may be clear, undertakings should be required to publish their increases or reductions in prices; Whereas quantity and loyalty bonuses are applied extensively in respect of coal sales ; whereas so that the market situation be clear, it is appropriate that exemption from compulsory publication be no longer allowed as regards such bonuses; Whereas, since relations between undertakings in the Community steel and iron-ore industries are such that iron-ore is consumed almost exclusively by combined undertakings so that virtually no market for Community iron-ore exists, the provisions governing the publication of price lists and conditions of sale applied by the iron-ore industry should be repealed; HAS ADOPTED THIS DECISION: Article 1 Decision No 4-53, as amended on 11 December 1963, is amended as follows: 1. The words "and iron-ore" are deleted from the title and from Article 1 (1) and (3). 2. The following is added to Article 2 (2): "(f) price increases and reductions for specific consumer groups; (g) quantity and loyalty bonuses." 3. Article 2 (3) is hereby repealed. 4. The words "large coke and crushed coke" are deleted from point 2 of Article 3, and point 5 is deleted. Article 2 This Decision shall enter into force on 1 January 1973. The text of Decision No 4-53, as amended by this Decision, shall be published by way of Notice in the Official Journal of the European Communities. Done at Brussels, 22 December 1972. For the Commission The President S.L. MANSHOLT 1OJ No 187, 24.12.1963, p. 2975/63. 2OJ No L 297, 30.12.1972, p. 39.